Citation Nr: 0830883	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
vertigo, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include extraschedular consideration.

3.  Entitlement to an effective date earlier than June 2, 
2006 for the grant of service connection for cholesteatoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2005 and April 2006, the Board remanded this case for 
additional development.  The case has since returned to the 
Board.  

The Board notes that the veteran submitted additional 
evidence to the Appeals Management Center in December 2007, 
subsequent to the November 2007 Supplemental Statement of the 
Case (SSOC).  This evidence apparently was not associated 
with the file prior to certification and it was subsequently 
received at the Board in May 2008.  Evidence received (copy 
of the June 2006 VA examination and arguments regarding 
unemployability) essentially duplicates that already of 
record.  Additionally, in the Informal Hearing Presentation 
dated in July 2008, the veteran's representative waived RO 
jurisdiction of the submitted evidence.  On review, remand 
for additional SSOC is not required.  See 38 C.F.R. §§ 19.31, 
20.1304 (2007).

The issue of entitlement to an effective date earlier than 
June 2, 2006 for the grant of service connection for 
cholesteatoma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected vertigo is evaluated as 
30 percent disabling.  This is the maximum schedular 
evaluation available under the assigned diagnostic code for 
peripheral vestibular disorders.  The veteran does not have 
Meniere's syndrome.   

2.  The veteran's service-connected vertigo does not present 
an exceptional or unusual disability picture.

3.  The veteran does not meet the schedular requirements for 
TDIU.

4.  The veteran's service-connected disabilities prevent him 
from working as a painter; however, the probative evidence of 
record does not establish that he is unable to obtain or 
maintain any form of substantially gainful employment due to 
such disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for service-connected vertigo are not met, and the 
evidence does not warrant further referral for consideration 
of an extraschedular rating.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.20, 4.87, Diagnostic 
Code 6204 (2007).

2.  The criteria for an award of TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Letters dated in May 2002, October 2004, June 2005, and 
August 2006 notified the veteran of the information and 
evidence needed to substantiate his claims.  The veteran was 
advised of which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  The veteran was also asked to provide any evidence 
in his possession that he believes might support his claim.  
The August 2006 letter provided information regarding the 
basis for assigning both disability ratings and effective 
dates, and explained the type of evidence necessary to 
substantiate claims for a higher evaluation and/or an earlier 
effective date.  The claim was readjudicated by SSOC's dated 
in January and November 2007.  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

The Board acknowledges that notice pursuant to Vazquez-Flores 
was not provided.  In this case, however, the claim for a 
higher disability rating is a "downstream" issue in that it 
arose from the initial grant of service connection.  The 
Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 490-91; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

SSOC's dated in October 2004, November 2005, December 2005, 
January 2007, and November 2007 collectively notified the 
veteran of the pertinent regulations, to include the 
diagnostic code for evaluating vertigo, and advised him of 
the reasons and bases for the decisions.  Considering all 
evidence of record, the Board concludes the duty to notify is 
satisfied.

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the veteran's service 
treatment records and VA medical center (VAMC) records.  The 
veteran submitted various private medical records in support 
of his claims.  The veteran has not identified additional 
records that need to be obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

VA provided the veteran with examinations in December 2000, 
February 2003, and June 2006.  On review, the Board finds the 
examination reports adequate upon which to base a decision 
with regards to this claim.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Analysis

Evaluation of vertigo on a schedular basis

The veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected vertigo is evaluated pursuant 
to Diagnostic Code 6204.  Under this diagnostic code, 
peripheral vestibular disorders are evaluated as follows: 
occasional dizziness (10 percent); and dizziness and 
occasional staggering (30 percent).  38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2007).  A note following indicates that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Hearing impairment or 
suppuration shall be separately rated and combined.  Id.

Medical evidence shows the veteran continues with complaints 
of dizziness and staggering.  Various lay statements attest 
to the veteran's reported symptoms.  Notwithstanding, the 
veteran is currently receiving the maximum schedular 
evaluation available under the assigned diagnostic code.  
Incidentally, in accordance with the rating schedule, the 
veteran is receiving separate disability ratings for hearing 
impairment, tinnitus, and cholesteatoma; the appropriateness 
of those ratings is not before the Board. 

In the February 2005 Statement of Accredited Representative, 
the veteran's representative argued that the veteran's 
disability should be evaluated as analogous to Meniere's 
disease and that a 60 percent evaluation should be assigned.  

Pursuant to regulation, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic disease and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2007).

Meniere's disease is evaluated as follows:  hearing 
impairment with vertigo less than once a month, with or 
without tinnitus (30 percent); hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus (60 percent); 
and hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus (100 percent).  38 C.F.R. § 4.87, Diagnostic Code 
6205 (2007).  A note following indicates that Meniere's 
should be evaluated either under the above criteria or by 
separately evaluating vertigo, hearing impairment, and 
tinnitus, whichever method results in a higher overall 
evaluation.  An evaluation for hearing impairment, tinnitus, 
or vertigo cannot be combined with an evaluation under 
Diagnostic Code 6205.  Id.

VA outpatient records and private records do not show a 
diagnosis of Meniere's disease.  Although VA examination in 
June 2006 noted abnormal cerebellar findings, the examiner 
indicated he did not think the veteran had Meniere's disease 
based on the fact he does not have specific episodes of 
tinnitus, decreased hearing, and vertigo.  Also, with all of 
the ear, nose, and throat (ENT) and primary care visits, he 
has never been given that diagnosis.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). In this case, the evidence of record does not show a 
confirmed diagnosis of Meniere's and the Board finds that an 
analogous rating under Diagnostic Code 6205 is not warranted.  
The veteran's vertigo is appropriately evaluated as a 
peripheral vestibular disorder.

The Board has considered whether the veteran is entitled to a 
staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the relevant period 
has the veteran's service-connected vertigo warranted an 
evaluation greater than 30 percent.  

Evaluation of vertigo on an extraschedular basis

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
vertigo has been raised by his statements.  As discussed 
above, the veteran is receiving the maximum schedular 
evaluation under Diagnostic Code 6204, yet he asserts that he 
is entitled to an increased rating.  A claim of entitlement 
to an extraschedular evaluation is implicit in his claim for 
an increase in such a circumstance.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's 
vertigo, most recently in the November 2007 supplemental 
statement of the case (SSOC), and the relevant regulation 
regarding extraschedular ratings was included in the prior 
SSOC issued in December 2006.  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

It does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The veteran has not 
required any periods of hospitalization for his vertigo.  
There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  His symptoms consist 
of dizziness, staggering, etc., and such impairment is 
contemplated in the disability rating that has been assigned.  
[The other associated conditions receive separate disability 
ratings.]  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  

As discussed in more detail below, the veteran's vertigo has 
certainly impaired his ability to pursue his former 
occupation as a painter.  However, such impairment is 
contemplated in the disability rating that has been assigned. 
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

Entitlement to TDIU

The veteran contends that his service-connected disabilities 
prevent him from working.  In a statement received in January 
2007, he reported constant dizziness, decreased hearing, 
tinnitus, and balance instability.  He argued that given the 
functional effects on his usual daily activities (as reported 
in the June 2006 VA examination), it should be obvious that 
he cannot secure and follow substantially gainful employment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

The veteran is currently service-connected for aural vertigo 
(30 percent); bilateral hearing loss (10 percent); tinnitus 
(10 percent); and cholesteatoma associated with aural vertigo 
(10 percent).  Combined evaluation is 40 percent from January 
29, 1998 and 50 percent from June 2, 2006.  Thus, the veteran 
does not meet the schedular requirements for a grant of TDIU.  

Notwithstanding, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2007).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation." 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Information provided by the veteran indicates he has not 
worked since December 2001 and he has not tried to find 
employment since that time.  Highest level of education was 
reported as high school with no additional education or 
training.  Since service, he has worked in construction and 
as a painter.

The veteran submitted various statements in support of his 
claim.  Lay statements indicate the veteran's symptoms are 
getting worse and that his activities are limited.  Statement 
from the veteran's former employer (P.P.) indicates that his 
employment was terminated in December 2001 due to worsening 
problems related to dizziness and staggering while performing 
his duties on the job.  It was noted that the veteran's 
condition had seriously handicapped him to where he could no 
longer perform the duties required of a painter.  The 
employer felt that the veteran was unemployable because of 
the liability that he posed.  Statement dated in November 
2004 confirms the employer's opinion that the veteran is no 
longer employable as a painter.  Statement from P.P. dated in 
July 2005 indicates the veteran's vertigo condition has 
severely worsened since his December 2001 termination and 
that the degree of decline makes it difficult for the veteran 
to perform normal, everyday activities.  It was noted that it 
was unlikely that the veteran will ever be able to perform in 
the painting trade or allied profession.

An April 2003 statement from the veteran's private physician, 
Dr. R.H., indicates that the veteran is unemployable as a 
commercial painter because of his hearing loss, vertigo, and 
right shoulder limitations.  A March 2004 statement from Dr. 
R.H. indicates that the veteran is totally disabled due to 
his incurable peripheral vertigo, hearing loss, 
atherosclerotic heart disease, and bilateral shoulder pain.  
A July 2005 statement from Dr. R.H. indicates that the 
veteran is totally disabled due to incurable vertigo and 
hearing loss.  Dr. R.H. noted the veteran's reports that his 
disability has worsened over the past year to the point he 
has to pull over his car at times while driving.  He further 
stated that the veteran's chronic medical problems would most 
likely prevent him from any chance of future employment.  

VA examination in December 2000 noted the veteran's 
complaints of recurrent dizzy spells.  Neurological 
examination was reported as normal.  VA ear disease 
examination in February 2003 noted the veteran's chronic 
complaints of vertigo (dizzy spells with occasional nausea) 
occurring on a daily basis, occasionally two to three times 
within one day lasting for 10 to 30 minutes at a time and 
usually improving with sitting.  On VA audiology examination 
in February 2003, the examiner indicated that due to the 
veteran's statement on the problems with vertigo, it was her 
opinion that he should not perform his occupation as a 
painter due to liability.  On VA examination in June 2006, 
the veteran reported constant dizziness, decreased hearing, 
tinnitus, and balance instability.  The cerebellar exam was 
reported as abnormal, with evidence of an ataxic gait.  The 
examiner noted that the veteran's service-connected 
conditions impact his usual daily activities.  Specifically, 
that chores, shopping, exercise, sports, and recreation were 
prevented.  There was moderate impact at times on travel, 
feeding, bathing, dressing, toileting, and grooming.  

The Board acknowledges the July 2005 statement from Dr. R.H., 
but does not find it probative in light of the previous 
statements by this physician, which suggest that the veteran 
was unemployable due to multiple medical conditions, 
including nonservice-connected disability.  

Evidence of record establishes that the veteran's service-
connected disabilities cause some occupational impairment and 
likely prevent the veteran from working as a painter.  That 
is, not, however, the question at issue.  There is a 
significant difference between inability to work as a painter 
and inability to pursue any type of gainful employment.

First, it must be noted that the veteran's allegations as to 
his ability to work have not been consistent.  He apparently 
began collecting Social Security benefits based on age in 
1998 and then worked part-time as a painter thereafter.  
During a December 2000 VA examination, he stated that he had 
worked until receipt of Social Security benefits and that he 
stopped working because of back pain.  

Regardless, the current ratings for the veteran's conditions 
contemplate average impairment in earning ability as a result 
of these conditions, and there is no evidence of anything out 
of the ordinary, or not average, in the veteran's situation.  
The Board acknowledges the veteran's reports of significant 
disability and the abnormal findings on the June 2006 VA 
exam.  It is noted, however, that at the time of the June 
2006 VA examination, motor and sensory findings and reflexes 
were normal.  Outpatient records show treatment for multiple 
nonservice-connected disabilities.  

It is clear from the record that the veteran is significantly 
limited in his physical abilities.  The veteran's service-
connected conditions clearly affect his abilities to some 
degree, but there is no persuasive evidence that he is unable 
to perform light or medium duty work, or some other type of 
substantially gainful employment as a result of these 
conditions.  The objective evidence as to the severity of the 
veteran's service-connected conditions does not show that 
they would prevent him from performing all physical tasks.  
Even if the veteran is unable to engage in prolonged physical 
activity as a result of his service-connected conditions, 
especially his vertigo, there is no persuasive evidence 
showing that he is unable to be gainfully employed in 
sedentary positions.  In this case, the preponderance of the 
evidence is against finding that the veteran's service-
connected disabilities alone make him unemployable.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted. 


ORDER

Entitlement to an initial rating greater than 30 percent for 
service-connected vertigo is denied.  

Entitlement to TDIU is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

In December 2006, the RO granted service connection for 
cholesteatoma and assigned a 10 percent evaluation effective 
June 2, 2006.  In a statement received in January 2007, the 
veteran indicated he disagreed with the payment start date 
for the 10 percent rating for cholesteatoma.  The veteran 
filed a timely notice of disagreement (NOD) regarding the 
assigned effective date.  See 38 C.F.R. §§ 20.201, 20.302 
(2007).  This claim must be remanded to allow the RO to 
provide the veteran with a SOC on this issue.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a SOC addressing 
entitlement to an effective date earlier 
than June 2, 2006 for the grant of service 
connection for cholesteatoma.  The veteran 
should be given an opportunity to perfect 
an appeal by submitting a timely 
substantive appeal.  The veteran should be 
advised that the claims file will not be 
returned to the Board for appellate 
consideration of this issue following the 
issuance of the SOC unless he perfects his 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


